DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 20110183614 A1) in view of Chapelot et al. (US 20170318557 A1) and Sheynman et al. (US 20090111378 A1).

Regarding claim 1, Tamura teaches an information processing apparatus (Tamura, Fig. 2, own device/mobile phone 1-1) performing information communication for one or more other information processing apparatuses (Tamura, Fig. 2, another mobile phone 1 or counterpart device or mobile phone 1-2 (i.e. other information processing apparatus)), 
an acquisition unit (Tamura, Fig. 1, NFC and Par. 55, NFC communication module 26 with reader/writer (hereinafter referred as NFC) configured to acquire information, as specifying information, that specify one other information processing apparatus from among the one or more other information processing apparatuses (Tamura, Fig. 10, S201, NFC receives/acquires BD_ADDR=YYYYYY (i.e. specifying information) of the counterpart device (i.e. other information processing apparatus)), immediately after a start state of being close to and in non-contact with the other information processing apparatus (Tamura, Fig. 10, NFC touch event (i.e. state of being close to and in non-contact) and Pars. 78, 102); and 
a pairing unit (Tamura, Fig. 1, BT or Bluetooth communication module 25) configured to start processing for acquiring information, as pairing information necessary for pairing (Tamura, Fig. 10, S203 BT acquires/receives BD_ADDR=YYYYYY (i.e. specifying information) of the counterpart device), to be transmitted from the one other information processing apparatus (Tamura, Fig. 10, S208), the information being transmitted with the acquisition of the specifying information by the acquisition unit (Tamura, Fig. 10, S208) pairing with the one other information processing apparatus (Tamura, Fig. 10, S210 and Par. 152, pairing with another mobile phone 1 by using the Bluetooth communication module 25 based on the device information) at the same time as the start of the state by using the pairing information acquired (Tamura, Fig. 10 and Par. 92, start wireless communication using the Bluetooth communication module 25 seamlessly (i.e. the same time) from the NFC touch (i.e. as start state)).
However, Tamura does not specifically teach the connection request transmitted by counterpart device (i.e. other information processing apparatus) at S208 of Fig. 10 as taught above by Tamura is “as a trigger without performing scanning at regular intervals”.
Chapelot teaches the wireless device 120 (i.e. information processing apparatus) (Chapelot, Fig. 1), further comprising:  NFC controller 154 (i.e. detection unit) generates an NFC tag read indication 108 when the wireless device 120 detects an NFC read by another device (e.g., via message 102 transmitted by wireless device 110 (i.e. other information processing apparatus) over link 130), wherein the NFC read is used as an indication of the presence of a device interested in establishing a Bluetooth connection (Chapelot, Fig. 5, step 504 and Par. 43). Thus, wireless device 120 is configured to use this information as a trigger to adjust the Bluetooth paging scan parameters (i.e. performing paging scanning at the adjusted intervals (i.e. second value or pre-defined time or predetermined period) as in Fig. 3 (Chapelot, Fig. 5, step 506 and Pars. 43 52), which is not or without performing paging at regular intervals (i.e. first value) as in Fig. 2 (Chapelot, Fig. 5, step 508).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Chapelot into Tamura to reduce the paging procedure duration in establishing Bluetooth connection.
However, the combination of Tamura and Chapelot does not specifically teaches each device performing a predetermined function.
Sheynman teaches each device performing voice call sharing (Sheynman, Fig. 5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sheynman into the combination of Tamura and Chapelot to execute voice call sharing application software program configured on each device.

Regarding claim 2, apparatus of claim 2 is performed by the apparatus of claim 1.  They recite same scope of limitations. Application is kindly advised to refer to rejection of claim 1 (apparatus) for the apparatus for claim 2.

Regarding claim 3, apparatus of claim 3 is performed by the apparatus of claim 1.  They recite same scope of limitations. Application is kindly advised to refer to rejection of claim 1 (apparatus) for the apparatus for claim 3.

Regarding claim 4, apparatus of claim 4 is performed by the apparatus of claim 1.  They recite same scope of limitations. Application is kindly advised to refer to rejection of claim 1 (apparatus) for the apparatus for claim 4.

Regarding claim 5, Tamura teaches an information processing apparatus performing information (Tamura, Fig. 2, own device/mobile phone 1-1) communication for one or more other information processing apparatuses (Tamura, Fig. 2, another mobile phone 1 or counterpart device or mobile phone 1-2 (i.e. other information processing apparatus) 
a reading control unit (Tamura, Fig. 1, NFC and Par. 55, NFC communication module 26 with reader/writer (hereinafter referred as NFC) for executing control for reading information as specifying information that specify one other information processing apparatus from among the one Case No. SOB0125US3 Serial No. 17/254,611or more other information processing apparatuses (Tamura, Fig. 10, S201, NFC receives/acquires BD_ADDR=YYYYYY (i.e. specifying information) of the counterpart device (i.e. other information processing apparatus)), in a state of being close to and non-contact with the one other information processing apparatus (Tamura, Fig. 10, NFC touch event (i.e. state of being close to and in non-contact) and Pars. 78, 102); 
a pairing execution unit (Tamura, Fig. 1, BT or Bluetooth communication module 25) configured to start processing (Tamura, Fig. 10, S205 and Par. 146, permits and receives (i.e. processing/scans) only the connection request from another mobile phone 1-2) (Tamura, Fig. 10, S210 and Par. 152, pairing with another mobile phone 1 by using the Bluetooth communication module 25 based on the device information ) substantially at the same time as start of the state by using pairing information acquired (Tamura, Fig. 10 and Par. 92, start wireless communication using the Bluetooth communication module 25 seamlessly (i.e. the same time) from the NFC touch (i.e. as start state)), wherein in the processing for the predetermined period, information necessary for pairing transmitted from the one other information processing apparatus (Tamura, Fig. 10, S203 BT acquires/receives BD_ADDR=YYYYYY (i.e. specifying information) of the counterpart device) is in a condition of being acquired as the pairing information (Tamura, Fig. 8 and Pars. 126-129, determines that the Bluetooth communication module 25 is available (i.e. in a condition of being acquired) (Tamura, Fig. 8, check BT state and Pars. 126-129) for the pairing (i.e. acquire the pairing information) (Tamura, Fig. 8, S136 and Pars. 126-129).
However, a detection unit for detecting that the specifying information has been read by the reading control unit; and the pairing execution unit configured to start processing (i.e. receives or scans) for a predetermined period with the detection of the detection unit as a trigger, without performing scanning at regular intervals.
Chapelot teaches the wireless device 120 (i.e. information processing apparatus) (Chapelot, Fig. 1), further comprising:  NFC controller 154 (i.e. detection unit) generates an NFC tag read indication 108 when the wireless device 120 detects an NFC read by another device (e.g., via message 102 transmitted by wireless device 110 (i.e. other information processing apparatus) over link 130), wherein the NFC read is used as an indication of the presence of a device interested in establishing a Bluetooth connection (Chapelot, Fig. 5, step 504 and Par. 43). Thus, wireless device 120 is configured to use this information as a trigger to adjust the Bluetooth paging scan parameters (i.e. performing paging scanning at the adjusted intervals (i.e. second value or pre-defined time or predetermined period) as in Fig. 3 (Chapelot, Fig. 5, step 506 and Pars. 43 52), which is not or without performing paging at regular intervals (i.e. first value) as in Fig. 2 (Chapelot, Fig. 5, step 508).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Chapelot into Tamura to reduce the paging procedure duration in establishing Bluetooth connection.
However, the combination of Tamura and Chapelot does not specifically teaches each device performing a predetermined function.
Sheynman teaches each device performing voice call sharing (Sheynman, Fig. 5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sheynman into the combination of Tamura and Chapelot to execute voice call sharing application software program configured on each device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/               Primary Examiner, Art Unit 2648 
5/6/2022